As filed with the Securities and Exchange Commission on January 20, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANCFIRST CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma 73-1221379 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 North Broadway Oklahoma City, Oklahoma 73102 (405) 270-1086 (Address, including zip code, and telephone number, including area code, of Registrants’ principal executive offices) David E. Rainbolt President and Chief Executive Officer BancFirst Corporation 101 North Broadway Oklahoma City, Oklahoma 73102 (405) 270-1086 (Name, address, including zip code, and telephone number, including area code, of agent for service) COPY TO: Jeanette C. Timmons, Esq.
